                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

    UNITED STATES OF AMERICA,

         v.                                                    CASE NO.: 4:19-cr-156

    PETER EFTHIMIOU,

                 Defendant.


                                              ORDER

        This matter is before the Court on the Defendant’s Sealed Motion to Continue Sentencing

and Associated Deadlines. (Sealed Doc. 24.) The Government filed a sealed response in support

of Defendant’s request for continuance. (Sealed Doc. 25.) After careful consideration and for the

reasons stated in the Defendant’s Motion and the Government’s Response, the Court GRANTS

Defendant’s Motion.

        THEREFORE, IT IS HEREBY ORDERED that Defendant’s sentencing hearing that is

currently set for March 12, 2020, is continued to June 16, 2020.

        IT IS FUTHER ORDERED that, on or before May 21, 2020, each party must state in

writing and file on the record in a restricted manner any objections, including objections to material

information, sentencing guideline ranges, and policy statements contained in or omitted from the

initial report. If any party has no such objections, the party shall state the same in writing and file

a statement of no objections on the record in a restricted manner. To be clear, on or before May 21,

2020, counsel must state in writing and file on the record in a restricted manner whether the party

has objections or does not have objections to the initial report. 1 The deadline for the parties to file


1
   Counsel will only receive Presentence Investigation Reports electronically via CM/ECF and will not
receive a paper copy of any report. The Court ORDERS counsel and the parties to maintain the
confidentiality of the Presentence Investigation Report and any objections and addendums thereto. The
Presentence Investigation Report and any objections and addendums thereto should only be disclosed to
and reviewed by Defendant, counsel for Defendant (to include any investigator, expert or other assistant
hired by counsel), the United States Attorney's Office, the United States Probation Office, and the Court.
any sentencing memorandums, victim impact statements, letters, and similar sentencing materials

is extended to June 10, 2020.

        SO ORDERED, this 6th day of March, 2020.




                                         R. STAN BAKER
                                         UNITED STATES DISTRICT JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




To that end, if Defendant is detained, counsel may print a copy of the Presentence Investigation Report and
any objections and addendums thereto to review with Defendant. However, counsel shall not leave a copy
of the Presentence Investigation Report and any objections and addendums thereto with a detained
defendant. To the extent that counsel deems it necessary to leave the Presentence Investigation Report or
a portion thereof with a detained defendant, counsel may file a motion with the Court.

                                                    2
